675 P.2d 191 (1984)
66 Or.App. 974
STATE of Oregon, Appellant,
v.
Thomas Paul SPARKS, Respondent.
No. 23876; A27965.
Court of Appeals of Oregon.
Argued and Submitted October 10, 1983.
Decided February 1, 1984.
Stephen F. Peifer, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the brief were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Deputy Sol. Gen., Salem.
John Henry Hingson, III, Oregon City, argued the cause and filed the brief for respondent.
Before GILLETTE, P.J., and WARDEN and YOUNG, JJ.
PER CURIAM.
Reversed. State v. Smith, 66 Or. App. 703, 675 P.2d 510 (1984).